Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00640-CR

                                    Eduardo REYES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR0808
                         Honorable Sid L. Harle, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED.

      SIGNED June 15, 2016.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice